Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 54, 56-58, and 85-89 in the reply filed on 11/20/20 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 54, 56-58, and 85-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivier et al. (U.S. Patent Publication No. 2004/0204564, provisional filed 2001) in view of Isofort et al. (U.S. Patent Publication No. 20030148958, provisional filed 2002).
Rivier teach the use of corticotropin-releasing factor receptor subtype 2 (CRFR2) agonists (abstract) for the treatment of low CRF disorders such as instantly claimed "systemic exertion intolerance disease" (SEID) (a "functional somatic syndrome" also known as "chronic fatigue syndrome" or "myalgic encephalomyelitis") (see para 10, 174), as well as standard forms of administration thereof (see entire document).  
Rivier does not teach where the CRFR2 agonist is instantly claimed peptide of SEQ ID NO: 2.
[0010] Some depressive disorders are also associated with decreased levels of CRF. Patients in the depressive state of seasonal depression and in the period of fatigue in chronic fatigue syndrome demonstrate lower levels of CRF in the cerebrospinal fluid (Vanderpool et al., J Clin. Endocrinol. Metab. 73:1224, 1991). 
[ ]
[0174] As noted above, the present invention provides methods for treating diseases associated with low levels of CRF through the administration to a patient of a therapeutically effective amount of a ligand inhibitor of a CRF/CRF-BP complex. Such patients may be identified through diagnosis of . . . chronic fatigue syndrome [ ]

Shortly after Rivier, Isofort generated the peptide corticotropin-releasing factor-2 (CRF2) derived peptide (abstract) of SEQ ID NO: 278, which is the same peptide instantly claimed as 
Thus, it would have been prima facie obvious to administer a therapeutically effective amount of any CRFR2 agonist as taught by Rivier for treating any low CRF disorder such as “chronic fatigue syndrome” as taught in Riveir (e.g. instantly claimed "systemic exertion intolerance disease" (SEID), where by simple substitution that CRFR2 agonist is instant peptide SEQ ID NO: 1, as identified as one of the CRF2 peptides of Isofort.  As for the standard forms and regimens claimed, such are merely a matter of routine optimization based on the references and state of the art depending on the desired results, absent evidence of secondary considerations of unexpected results thereof.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claimed disorder should be claimed in the proper grammatical order as its acronym, SEID, per the specification.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654